    Case 21-04058       Doc 88      Filed 04/30/21 Entered 04/30/21 16:54:42                 Desc Main
                                     Document     Page 1 of 37



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                     §                       Chapter 11
                                           §
SPHERATURE INVESTMENTS LLC                 §                       CASE NO. 20-42492
et al.                                     §
                                           §
_______________________________________§
                                           §
SPHERATURE INVESTMENTS LLC,                §
                                         1
et al. d/b/a World Ventures Holdings, LLC §
                                           §
                     Plaintiff,            §
                                           §
v.                                         §                       Adversary No. 21-04058
                                           §
KENNETH E. HEAD                            §
                                           §
                     Defendants.           §


        DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
    PURSUANT TO RULE 12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE
       OR, ALTERNATIVELY, MOTION FOR A MORE DEFINATE STATEMENT
                          PURSUANT TO RULE 12(e)


        NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A
        WRITTEN OBJECTION IS FILED WITH THE CLERK OF THE UNITED
        STATES BANKRUPTCY COURT AND SERVED UPON THE PARTY
        FILING THIS PLEADING WITHIN FOURTEEN (14) DAYS FROM THE
        DATE OF SERVICE SHOWN IN THE CERTIFICATE OF SERVICE
        UNLESS THE COURT SHORTENS OR EXTENDS THE TIME FOR
        FILING SUCH OBJECTION. IF NO OBJECTION IS TIMELY SERVED
        AND FILED, THIS PLEADING SHALL BE DEEMED TO BE
        UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
        THE RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN
        A TIMELY MANNER, THE COURT WILL THEREAFTER SET A

1
  The “Debtors” or “WorldVentures”) in the above-described jointly administered Chapter 11 bankruptcy cases
(“Cases”) are Spherature Investments LLC (“Spherature”) EIN#5471, Rovia, LLC (“Rovia”) EIN#7705,
WorldVentures Marketing Holdings, LLC (“WV Marketing Holdings”) EIN#3846, WorldVentures Marketplace,
LLC (“WV Marketplace”) EIN#6264, WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255,
WorldVentures Services, LLC (“WV Services”) EIN#2220.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 1
  Case 21-04058         Doc 88    Filed 04/30/21 Entered 04/30/21 16:54:42            Desc Main
                                   Document     Page 2 of 37



       HEARING WITH APPROPRIATE NOTICE. IF YOU FAIL TO APPEAR
       AT THE HEARING, YOUR OBJECTION MAY BE STRICKEN. THE
       COURT RESERVES THE RIGHT TO SET A HEARING ON ANY
       MATTER.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Defendant Kenneth E. Head (“Defendant” or “Head”) files this Defendant’s Motion to

Dismiss First Amended Complaint Pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure or, Alternatively, Motion for a More Definite Statement Pursuant to Rule 12(e), as made

applicable by Rule 7012(b)(6) of the Federal Rules of Bankruptcy Procedure, and in support shows

the following:

                                       I. INTRODUCTION

       1.        The Debtors’ First Amended Complaint (the “Amended Complaint”) should be

dismissed because it fails to state a claim upon which relief can be granted. Recognizing the

inadequacies of the Original Complaint, Debtors completely re-worked their Amended Complaint.

The Debtors’ claim for breach of contract is based on an allegation that Head solicited and recruited

WV Marketing’s Sales Representatives and Members, and WV Services’ and Rovia’s vendors to

a Competing Business. However, Debtors failed to allege a single Sales Representative or Member

that Head solicited or recruited, or that any such Sales Representative or Member left

WorldVentures because of Head’s recruitment. Further, Debtors failed to allege any facts to

support any actions by Head to solicit Debtors’ vendors.

       2.        Further, Debtors’ breach of contract claim fails as a matter of law because Debtors

sued on the wrong agreement. Head signed the Employment Agreement which contains terms of

his employment, including his salary and benefits. The Employment Agreement also provides that

WorldVentures would provide Confidential Information to Head and, in return, Head agreed to




DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 2
    Case 21-04058         Doc 88      Filed 04/30/21 Entered 04/30/21 16:54:42                     Desc Main
                                       Document     Page 3 of 37



restrictive covenants, including an industry-wide prohibition. Four months later, Head and

WorldVentures signed the Confidentiality Agreement in which WorldVentures agreed to provide

Confidential Information and, in return, Head agreed to restrictive covenants, but the industry-

wide ban was removed. Under Texas law, an earlier contract may be superseded only to the extent

of the inconsistency with the later contract. 2 Additionally, for a restrictive covenant to be

enforceable, it must be ancillary to or part of an otherwise enforceable agreement. 3 In this case,

the restrictive covenants in the Confidentiality Agreement are enforceable only if Debtors’

agreement to provide Confidential Information to Head was the “otherwise enforceable

agreement.” This latter agreement supersedes the Employment Agreement because Head’s

agreement to the restrictive covenants in the Confidentiality Agreement, in return for Debtors’

agreement to provide Confidential Information, is inconsistent with that same “subject matter.”

The remainder of the Employment Agreement, such as Head’s compensation and benefits, remains

intact.

          3.     The Debtors’ claim for breach of fiduciary duty is based on the allegations that

Head wrongfully solicited WorldVentures’ Sales Representatives, team leaders and vendors.

Debtors failed to identify any Sales Representatives, Members or team leaders that Head has

solicited, and failed to allege that any such Sales Representatives, Members or team leaders left

WorldVentures. Debtors failed to allege any facts showing that Head negotiated any agreement

between Seacret and any vendor. Moreover, the claims should also be dismissed because the

Debtors’ Complaint concerning allegations of harm which are required elements of both Counts

One and Two are legally insufficient because the Complaint only contains conclusory allegations


2
  Corbin, supra, at 213. Hall v. Pro. Leasing Assocs., 550 S.W.2d 392, 394 (Tex. Civ. App. 1977), citing Corbin at
213
3
  Tex. Bus. & Com. Code § 15.50.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 3
  Case 21-04058        Doc 88     Filed 04/30/21 Entered 04/30/21 16:54:42             Desc Main
                                   Document     Page 4 of 37



about some sort of interference with the bankruptcy process. Plaintiffs failed to allege any facts

to give rise to a plausible claim for damage under either breach of contract or breach of fiduciary

duty as required by the United States Supreme Court in Ashcroft v. Iqbal. In addition, although

the Debtors repeatedly told the Court at the TRO hearing and in their pleadings that they needed

injunctive relief to prevent harm concerning their bankruptcy sale process, Debtors would not

allow any discovery on the sale process in connection with the hearing on the preliminary

injunction.

       4.       Because the Debtors failed to state a claim upon which relief can be granted, the

Amended Complaint should be dismissed pursuant to Rule 12(b)(6) or, alternatively, the Debtors

should be ordered to provide a more definite statement under Rule 12(e), both made applicable to

this Adversary Proceeding under Rule 7012 of the Federal Rules of Bankruptcy Procedure.

Debtors have conducted extensive discovery and replead their claim, yet Debtors still failed to

state a claim upon which relief may be granted. Debtors should not be allowed to amend their

claims again.

                                      II. ALLEGED FACTS

       5.       In their Amended Complaint, the Debtors have alleged certain facts and for the

purpose of this motion, Head has set forth these alleged facts below but by doing so, Head is not

admitting to the truth of such facts and reserves all rights to dispute such facts and allegations.

       6.       The Company is part of a multi-level marketing business enterprise that markets

and sells travel- related products and services. Since 2005, the Company’s business enterprise

has specialized in membership-based travel products and services market through direct sales




DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 4
    Case 21-04058          Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42    Desc Main
                                         Document     Page 5 of 37



(“Services”). 4 The Company provides Services through WV Marketing’s network of sales

representatives (the “Sales Representatives”). 5

         7.       More particularly, WV Marketing markets and sells Rovia’s curated travel program

known as DreamTrips, DreamBreaks and Anytime Escapes – each marketed with the slogan “You

Should Be Here. 6 All Dream Trips, DreamBreaks and Anytime Escapes travel is booked through

Rovia. 7 Notably, DreamTrips, DreamBreaks, Anytime Escapes, WorldVentures, Rovia, You

Should Be Here, and all associated logos are trademarks of one or more of the Company. 8

         8.       The Company’s revenue is derived mainly from the sale of Services through Sales

Representatives and the membership fees and travel-related sales that they generate. 9 Thus, the

“going-concern” assets of the Company are primarily the Sales Representatives and the sales

platform through which they operate (i.e. the downline). 10

         9.        From 2017 through January 2021, Head served as WorldVentures’ President and

CSO. 11 On July 12, 2018, Head executed the Employment Agreement with WorldVentures. 12 The

Employment Agreement addresses Head’s duties and obligations to the Company. 13

         10.      As President and CSO, Head owed WorldVentures contractual and fiduciary duties

and was obligated to put the Company’s interests before his own and faithfully and diligently

further the business and interests of the Company. 14 Indeed, Head agreed that he held an



4
  Dkt. 76, ¶ 12.
5
  Dkt. 76, ¶ 12.
6
  Dkt. 76, ¶ 13.
7
  Dkt. 76, ¶ 13.
8
  Dkt. 76, ¶ 13 [conclusory allegation].
9
  Dkt. 76, ¶ 14.
10
   Dkt. 76, ¶ 14.
11
   Dkt. 76, ¶ 15.
12
   Dkt. 76, ¶ 15.
13
   Dkt. 76, ¶ 15 [conclusory allegation].
14
   Dkt. 76, ¶ 16. [conclusory allegation]



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 5
     Case 21-04058         Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42     Desc Main
                                         Document     Page 6 of 37



“important, senior position with the Company and [Head’s] job responsibilities have a significant

impact on substantially all aspects of the Company’s business.” 15 Head also acknowledged that

the “Company does business throughout the world and [Head’s] job responsibilities affect the

Company’s operations in all markets in which the Company conducts business or has

Customers.” 16

         11.      Under the Employment Agreement, WorldVentures agreed to provide Head with

new and additional confidential Company information, a base salary, an incentive plan, rights to a

severance package, as well as a bonus. 17 Head acknowledged and agreed that his access to

“Confidential Information concerning the Company and its Customers … gives the Company a

considerable competitive advantage.” 18 He agreed that the “Company has expended and will

continue to expend substantial time, effort, and financial resources in developing its Confidential

Information and in maintaining its competitive advantage.” 19 As detailed in Article III of the

Employment Agreement, Head’s access to the Company’s Confidential Information was tightly

controlled and subject to prohibitions against unauthorized use and disclosure. 20

         12.      Under his Employment Agreement and the WorldVentures’ Confidentiality and

Proprietary Rights Agreement (“Confidentiality Agreement”), Head agreed to protect the

Company’s Confidential Information. 21 Among those covenants, Head agreed “not to directly or

indirectly disclose, publish, communicate or make available, in whole or part,” any Confidential




15
   Dkt. 76, ¶ 16,
16
   Dkt. 76, ¶ 16.
17
   Dkt. 76, ¶ 17 [conclusory allegation].
18
   Dkt. 76, ¶ 17 [conclusory allegation].
19
   Dkt. 76, ¶ 17 [conclusory allegation].
20
   Dkt. 76, ¶ 17 [conclusory allegation].
21
   Dkt. 76, ¶ 18 [conclusory allegation].



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 6
     Case 21-04058         Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42         Desc Main
                                         Document     Page 7 of 37



Information “to any entity or person” both during and after his employment. 22 And, upon

termination of his employment, Head agreed to return all Confidential information to the

Company. 23 Head also agreed that “he will not at any time, including following the termination

of his employment with the Company for any reason, use for his own purposes or disclose to any

Person … any Confidential Information of the Company, any of its Customers, or any of the

Company’s or its Customer’s employees.” 24

         13.      Importantly, Head expressly agreed not to compete with the Company. 25 As

provided in Section 3.02 of the Employment Agreement, “in consideration … of the Company’s

commitments and contractual obligations to [Head] pursuant to this [Employment] Agreement,

[Head] hereby covenants and agrees during the Non-Compete Period” to adhere to the following

non-competition restrictions, collectively referred to herein as the “Non-Compete Provisions”:

                  a) Refrain from participating, either directly or through an Affiliate, in or with any
                     Competing Business that resides in or operates in a Territory where the
                     Company conduct business;

                  b) Refrain from soliciting, either directly or through an Affiliate, any of the
                     Company’s Customers’ including WV Marketing Members;

                  c) Refrain from employing or soliciting, either directly or through an Affiliate, any
                     of the Company’s employees;

                  d) Refrain from interfering with or soliciting, either directly or through an
                     Affiliate, any of the Company’s vendors, suppliers, or contractors; and

                  e) Refrain from soliciting Sales Representatives to a Competing Business.26




22
   Dkt. 76, ¶ 18.
23
   Dkt. 76, ¶ 18.
24
   Dkt. 76, ¶ 18.
25
   Dkt. 76, ¶ 19 [conclusory allegation].
26
   Dkt. 76, ¶ 19.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 7
     Case 21-04058         Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42     Desc Main
                                         Document     Page 8 of 37



The Non-Compete Provisions are subject to a 24-month period following termination of Head’s

employment (the “Non-Compete Period”). 27

         14.      Head agreed that these express covenants and restrictions “shall continue in full

force and effect” after termination of his employment.” 28 Equally important, Head acknowledged

and agreed that the covenants and restrictions were “reasonable in their terms and do not impose

any undue hardship” on his “current or future employment prospects” and are fully supported by

the severance compensation … and the Company’s disclosure to [Head] during the term of his

employment of valuable Confidential Information of the Company.” 29 He also agreed “that the

competitive use of the Company’s Confidential information would cause grievous damage to the

Copany’s business, and the Company would not hire [Head] and disclose Confidential Information

to him in the absence of the protections afforded by the confidentiality and [n]on-[C]ompete

[P]rovisions” as set forth in his Employment Agreement. 30

         15.      The Company provided Head with new and additional Confidential Information as

part of the consideration for his employment. 31 Specifically, as Head has admitted, after executing

the Employment Agreement, Head had continuing access to the Company’s downline, along with

financial records and reports, marketing programs and acquisition strategies – including

WorldVentures’ negotiations of an asset purchase agreement with Seacret, and internal discussions

regarding bankruptcy. 32 Head also had access to the Company’s Exigo database. 33 This database

contains sensitive concerning the Plaintiff’s Customers, Members, and Sales Representatives,


27
   Dkt. 76, ¶ 19.
28
   Dkt. 76, ¶ 20.
29
   Dkt. 76, ¶ 20.
30
   Dkt. 76, ¶ 20.
31
   Dkt. 76, ¶ 21 [conclusory allegation].
32
   Dkt. 76, ¶ 21.
33
   Dkt. 76, ¶ 21.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 8
     Case 21-04058         Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42    Desc Main
                                         Document     Page 9 of 37



including payment and commission information, subscriptions, genealogies (i.e., downline

network), membership orders, and other key attributes. 34 The information in Exigo changes daily

and varies substantially over time. 35

         16.      In addition, Head admits he had access to the Company’s Business Intelligence

(“BI”) tools and technologies, including ad-hoc specialty requests, Power BI, SQL Server

Reporting Services (“SSRS”), and Klipfolio. 36          Head routinely accessed and utilized the

Company’s BI tools and had reports generated reflecting near-real time data and analysis

concerning the Sales Representatives and Members. 37 The underlying data from the Company’s

BI tools is in constant flux and provides valuable insights into, among other things, WV

Marketing’s travel membership service. 38 In short, as Head has admitted under oath, Head

received new and additional Confidential Information throughout his employment for years after

he signed the Employment Agreement. 39

         17.      With Head as President and CSO, the Company experienced a precipitous revenue

decline. 40 This, along with other factors, led WorldVentures to seek various options to improve

financial viability and avoid filing for Chapter 11 relief. 41 One such option – aimed at improving

the Company’s liquidity and elevating the income and morale of WV Marketing’s Sales

Representatives – involved negotiations with Seacret regarding possible business arrangements. 42




34
   Dkt. 76, ¶ 21.
35
   Dkt. 76, ¶ 21 [conclusory allegation].
36
   Dkt. 76, ¶ 22.
37
   Dkt. 76, ¶ 22.
38
   Dkt. 76, ¶ 22.
39
   Dkt. 76, ¶ 22 [conclusory allegation].
40
   Dkt. 76, ¶ 23 [conclusory allegation].
41
   Dkt. 76, ¶ 23 [conclusory allegation].
42
   Dkt. 76, ¶ 23.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 9
     Case 21-04058         Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42     Desc Main
                                        Document      Page 10 of 37



          18.     On July 22, 2020, purportedly to drive additional value for its Sales

Representatives, WV Marketing entered into a co-marketing agreement (“CMA”) with Seacret,

wherein Seacret agreed to make its products available to WV Marketing’s Sales Representatives

to sell and supplement their income. 43 Head actively negotiated and executed the CMA on behalf

of WV Marketing. 44

          19.     By allowing Seacret an expanded sales force to promote its products and, in turn,

affording WV Marketing’s Sales Representatives additional products to sell, the parties’

relationship appeared to be mutually aligned. 45 Therefore, on November 10, 2020, WorldVentures

and Seacret entered into a letter of intent agreement (“LOI”) to outline Seacret’s proposed

acquisition of certain assets of WorldVentures. 46

          20.     The next day – disguised as a way to add additional value to the Company, to

“protect and maintain [WV Marketing’s salesforce” and as a prelude to the asset sale – Head

worked with others to replace the CMA with a limited solicitation agreement (“LSA”) between

WV Marketing and Seacret on far less favorable terms. 47 Head had a key role in negotiating the

LSA. 48 In fact, AS Izhak Ben Shabat, Seacret’s Managing Member and Chief Executive Officer,

put it, Wayne Nugent was “not involved in the details” when it came to these agreements – Head

was. 49

          21.     In accordance with the LSA, WV Marketing granted Seacret certain rights to (a)

solicit WV Marketing’s network of Sales Representatives to sell Seacret’s dietary, nutritional, and


43
   Dkt. 76, ¶ 24.
44
   Dkt. 76, ¶ 24 [conclusory allegation].
45
   Dkt. 76, ¶ 25.
46
   Dkt. 76, ¶ 25.
47
   Dkt. 76, ¶ 26 [conclusory allegation].
48
   Dkt. 76, ¶ 26 [conclusory allegation].
49
   Dkt. 76, ¶ 26 [conclusory allegation].



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 10
     Case 21-04058        Doc 88     Filed 04/30/21 Entered 04/30/21 16:54:42            Desc Main
                                     Document      Page 11 of 37



skincare products, (b) access certain Confidential Information, including one of WV marketing’s

most critical assets for a limited purpose: the Exigo database containing WV Marketing’s downline

sales network, and (c) life [sic] certain non-solicit provisions with its Sales Representatives

solicited by Seacret. 50 In exchange, Seacret agreed to pay WV Marketing a future product-sales

royalty – in an amount not to exceed $12 million – based on the amount of Seacret products sold

by WV Marketing’s Sales Representatives. 51 To date, Seacret has paid less than 8% of that

promised consideration. 52 Notably, the LSA did not permit Seacret to recruit WV Marketing’s

Members (i.e. customers), employees, suppliers, or vendors. 53 With respect to Head, the LSA

expressly prohibited solicitation by Seacret. 54 Nor did the LSA “establish a joint venture or

partnership between the Parties.” 55 Rather, as Head and Seacret both acknowledge, the LSA was

only supposed to be an “interim” agreement during efforts to finalize the sale of certain of

WorldVentures’ assets to Seacret – an agreement that never materialized. 56

         22.        The LSA never authorized Seacret to solicit or sell Seacret products directly to WV

Marketing’s customers, which the LSA defines “Members,” as opposed to Sales Representatives. 57

In fact, Section 1 of the LSA is titled “Right to Solicit [WV Marketing’s Sales Representatives

Only.” 58

         23.        Seacret expressly agreed that WV Marketing “shall be responsible for assisting the

[WV Marketing] Sales Representatives in continuing to market and sell [WV Marketing’s]



50
   Dkt. 76, ¶ 27.
51
   Dkt. 76, ¶ 27.
52
   Dkt. 76, ¶ 27.
53
   Dkt. 76, ¶ 27.
54
   Dkt. 76, ¶ 27.
55
   Dkt. 76, ¶ 27.
56
   Dkt. 76, ¶ 27.
57
   Dkt. 76, ¶ 28.
58
   Dkt. 76, ¶ 28.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 11
     Case 21-04058         Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42      Desc Main
                                        Document      Page 12 of 37



lifestyle membership products and services to customers, and that [WV Marketing] shall be solely

responsible for fulfilling such sales. 59 Seacret also agreed that the LSA “shall have no impact upon

[WV Marketing’s] sale of travel products to its Members or through the [WV Marketing] Sales

Representatives, and that any fulfillment of such travel products by Seacret will be negotiated

independent of this Agreement. 60 In other words, the LSA facially prohibits Seacret from offering

its own travel products and services to any Sales Representatives or Members without a separately

negotiated contract. 61 No such contract exists, nor has it ever been discussed. 62

         24.      Prior to entering into these agreements, Seacret did not market or sell any

membership-based travel product and services to its sales agents or customers. 63 Seacret had only

marketed and sold dietary, nutritional, and skincare products. 64 In fact, the LSA specifically

defines “Products” of Seacret as “dietary supplements, nutritional and skincare … through its

network of sales representatives.” 65 Thus, Seacret was not a “Competing Business” as defined in

Head’s Employment Agreement when the LSA was executed. 66 In short, nothing in the LSA

authorizes or contemplates that Seacret would be starting its own competing membership-based

travel business. 67 Presumably, had Head known this, he would have observed his fiduciary duties

to ensure that the LSA contained adequate protections for the Company’s most valuable assets. 68




59
   Dkt. 76, ¶ 29.
60
   Dkt. 76, ¶ 29.
61
   Dkt. 76, ¶ 29 [conclusory allegation].
62
   Dkt. 76, ¶ 29.
63
   Dkt. 76, ¶ 30.
64
   Dkt. 76, ¶ 30.
65
   Dkt. 76, ¶ 30.
66
   Dkt. 76, ¶ 30 [conclusory allegation].
67
   Dkt. 76, ¶ 30 [conclusory allegation].
68
   Dkt. 76, ¶ 30 [conclusory allegation].



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 12
     Case 21-04058         Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42     Desc Main
                                        Document      Page 13 of 37



          25.     However, the landscape changed after Seacret hired head to become its President

and Chief Business Development Officer. 69 Despite the express limitations in the LSA, as both

Head and Ben Shabat admitted in sworn testimony during the preliminary injunction hearing in

this case, Seacret is now marketing its own membership-based lifestyle and travel program through

direct sales under the name “Club Seacret” with Head at the helm. 70 With Head’s guidance,

Seacret is using WV Marketing’s Sales Representatives to launch Seacret’s Competing Business.71

Indeed, Head was a part of Seacret’s efforts to solicit WV Marketing’s Sales Representatives and

Members. 72       To date, by Head’s own admission, at least 15, 000 Members and Sales

Representatives are affiliated or do business with Seacret, with “most” of these Sales

Representatives now no longer actively marketing the Services. 73 Of course, had Head disclosed

Seacret’s true intentions to open a Competing Business, WV Marketing would not have signed the

LSA. 74

          26.     Upon information and belief, Head ostensibly used the LSA as a pretext to lay the

groundwork for his move to Seacret and their coordinated effort to compete with the Plaintiffs’

Services through recruitment of WV Marketing’s downline sales network and to re-create the

Plaintiffs’ travel business at Seacret. 75

          27.     In advance of his departure from the Company, on or about December 11, 2020,

Head led a call with team leaders, some of the highest performing Sales Representatives, and the




69
   Dkt. 76, ¶ 31 [conclusory allegation].
70
   Dkt. 76, ¶ 31.
71
   Dkt. 76, ¶ 31 [conclusory allegation].
72
   Dkt. 76, ¶ 31 [conclusory allegation].
73
   Dkt. 76, ¶ 31.
74
   Dkt. 76, ¶ 31 [conclusory allegation].
75
   Dkt. 76, ¶ 32 [conclusory allegation].



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 13
     Case 21-04058        Doc 88     Filed 04/30/21 Entered 04/30/21 16:54:42         Desc Main
                                     Document      Page 14 of 37



Company’s former employees. 76 Included on that call was Ben Shabat, who declared that whether

the “deal” with WorldVentures goes through or not, Seacret will move forward “100%”, as “no

one can stop this train.” 77 Ben Shabat also told those Sales Representatives that they are “already

distributors of Seacret” no matter what happens in the “legal process” (i.e., the Debtors’

bankruptcy proceedings). 78

         28.        Ten days later, on December 21, 2020, Plaintiffs as debtors in possession, filed

voluntary petitions under chapter 11 of the Bankruptcy Code, thereby initiating the above-

captioned bankruptcy cases (the “Chapter 11 cases”) in which this adversary proceeding is filed. 79

         29.        Shortly after the bankruptcy filing, Head resigned his position with the Company

on December 31, 2020. 80 The day before he resigned, Head instructed WorldVentures’ former

Senior VP of Global Sales, Justin Call (now with Seacret), to prepare WV Marketing’s financial

information for events in 2021 and send it to Seacret. 81

         30.        Particularly significant, mere hours before tendering his resignation, Head

encouraged WV Marketing’s team leaders and Sales Representatives to sell Seacret’s new

membership-based travel products and services – telling them there was no impediment to Seacret

selling travel. 82 Specifically, in a December 31, 2020 WhatsApp message to the Company’s

employees, WV Marketing’s team leaders and Sales Representatives, Head says the following:

         “[T]here has ALREADY been a sale … That sale is COMPLETE and does not
         require any court approval… ALSO, Nothing prohibits the sale of travel or a travel
         memberships… In other words, the plan is the same as the plan was. No matter


76
   Dkt. 76, ¶ 33.
77
   Dkt. 76, ¶ 33.
78
   Dkt. 76, ¶ 33.
79
   Dkt. 76, ¶ 34.
80
   Dkt. 76, ¶ 35.
81
   Dkt. 76, ¶ 35.
82
   Dkt. 76, ¶ 36.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 14
     Case 21-04058         Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42     Desc Main
                                        Document      Page 15 of 37



         how uncertain a court process looks… Not waiting on that process to complete for
         us to forge our way through what has already taken root and is growing rapidly.”83

         31.      To be clear, WorldVentures has not executed or finalized any asset purchase

agreement. 84 And, nowhere in the LSA does it permit or make any reference to Seacret selling

membership-based travel products and services. 85          Head admitted that Seacret was not a

Competing Business (nor did Seacret plan to launch its own competing travel product and services)

at the time of the LSA. 86

         32.      If Head’s position in his WhatsApp message is now correct, rather than protecting

the Company consistent with his fiduciary obligations as President and CSO, Head personally

negotiated a deal that allowed Seacret to effectively takeover the Company’s travel business

without adequate consideration. 87 In short, the LSA does not authorize Seacret to open a

Competing Business. 88 And, if it does, Head breached his fiduciary duties by enabling and

participating in same. 89

         33.      On January 6, 2021 – six days after resigning – Head became the President and

Chief Business Development Officer of Seacret. 90 After only a few weeks in Head’s new role,

Seacret announces its own competing “lifestyle” brand, which now includes a membership-based

direct sales travel business under the “Club Seacret” umbrella. 91




83
   Dkt. 76, ¶ 36.
84
   Dkt. 76, ¶ 37.
85
   Dkt. 76, ¶ 37.
86
   Dkt. 76, ¶ 37.
87
   Dkt. 76, ¶ 38 [conclusory allegation].
88
   Dkt. 76, ¶ 38.
89
   Dkt. 76, ¶ 38 [conclusory allegation].
90
   Dkt. 76, ¶ 39.
91
   Dkt. 76, ¶ 39.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 15
     Case 21-04058         Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42     Desc Main
                                        Document      Page 16 of 37



         34.      It is beyond refute that Head helped lead the planning, formulation, and

implementation of Club Seacret, which offers a nearly identical travel service to the Company’s

Services such as DreamTrips, DreamBreaks, and Anytime Escapes. 92 By way of example, internal

e-mails at Seacret show Head’s involvement with the development and launch of Club Seacret,

including its travel program. 93            Even Ben Shabat, Seacret’s Managing member and Chief

Executive Officer, publicly commended “what Eddie [Head] has done putting together this [travel]

program with [Seacret’s] vendors. 94

         35.      In late-January 2021, Head and former WV Marketing Sales Representatives

participated in campaign videos to promote Seacret’s new “lifestyle” brand. 95 In fact, dozens of

promotional videos referencing Seacret’s new travel program have surfaced. 96 The promotional

campaigns encourage WV Marketing’s Sales Representatives to stop selling Services, ending their

affiliation with WV Marketing, and, instead, sell Seacret’s “newly acquired” travel services. 97

         36.      Notably, Head appears in a video on January 29, 2021 sitting next to Ben Shabat,

who announced Head’s position with Seacret and a “partnership” to create a membership-based

travel business within Seacret. Ben Shabat announced Seacret is “tak[ing] one of the unique travel

experiences in the world [i.e., the Company’s travel experience] and implement[ing] the program

over here at Seacret.” 98

         37.      In the promotional videos, Head admits: (a) “we have been grooming a global team,

and we brought in some of the best talent we could;” (b) “we want to make sure that we partner


92
   Dkt. 76, ¶ 40 [conclusory allegation].
93
   Dkt. 76, ¶ 40.
94
   Dkt. 76, ¶ 40.
95
   Dkt. 76, ¶ 41.
96
   Dkt. 76, ¶ 41 [conclusory allegation].
97
   Dkt. 76, ¶ 41.
98
   Dkt. 76, ¶ 42.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 16
      Case 21-04058        Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42       Desc Main
                                        Document      Page 17 of 37



with the very best suppliers and vendors around the planet;” (c) “we have a duty to uphold this

brand and to protect this brand;” and (d) “you are going to be able to take advantage of this

membership all over the world; and (e) “we’re taking the knowledge of all of our wins … and all

of our victories at the same time: and will “apply everything we’ve learned” to provide a

“membership experience and lifestyle company” for Seacret.” 99 Upon information and belief,

“this brand” that Head is referring to is DreamTrips, DreamBreaks, and Anytime Escapes. 100 The

“global team” is the Company’s former members and WV Marketing’s team leaders and Sales

Representatives. 101 And, at least one of Seacret’s “supplier’s and vendors” is a Rovia vendor. 102

          38.     Accordingly, one of Seacret’s travel providers is Grouply Ventures, LLC

(“Grouply”), a company owned by Virginia (Gini) Trask (“Trask”). 103 Grouply appears to

provide travel packages that are substantially similar to travel opportunities offered by Top Tier

Travel, Inc. (“Top Tier”) to Rovia pursuant to exclusivity agreement. 104 Notably, Trask is the

President of Top Tier and signed the exclusivity agreement on Top Tier’s behalf. 105

Communications between Trask and Head indicate that, in an attempt to try to circumvent that

exclusivity agreement, Head solicited Trask to provide “incentive trips” to Seacret. 106 As a critical

part of that recruitment effort, Head convinced Trask that, unlike the Company, Seacret did not

offer travel products or services through membership-based, direct sales despite knowing of

Seacret’s ongoing efforts to do so. 107



99
   Dkt. 76, ¶ 43.
100
    Dkt. 76, ¶ 43.
101
    Dkt. 76, ¶ 43.
102
    Dkt. 76, ¶ 43.
103
    Dkt. 76, ¶ 44.
104
    Dkt. 76, ¶ 44 [conclusory allegation].
105
    Dkt. 76, ¶ 44.
106
    Dkt. 76, ¶ 44.
107
    Dkt. 76, ¶ 44.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 17
      Case 21-04058        Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42       Desc Main
                                        Document      Page 18 of 37



          39.     Additional videos show Marc Accetta, WV Services former director of training,

now working for Seacret and implementing WV Marketing’s training program at Seacret. 108

Accetta’s contributions to Seacret have already been recognized. 109 Specifically, a Seacret agent

acknowledges that the “the [sic] two things that created the magic” of Plaintiffs’ Services, the two

“most valuable … were Accetta’s leadership development and training program and [the] specific

curated trips.” 110 These “trips” are specifically curated trip packages created by Rovia for WV

Marketing’s Sales Representatives and Members. 111

          40.     Significantly, emails show that Head – while still employed with the Company –

negotiated Accetta’s contract with Seacret and disclosed certain confidential information regarding

the contract terms of Accetta’s relationship with WV Services to Ben Shabat in mid-October 2020

and again after he resigned, despite Head’s fiduciary obligations (e.g., loyalty, full disclosure) to

the Company. 112

          41.     In short, after negotiating agreements that gave Seacret limited access to the most

vital competitive information regarding the Company’s business for the sole purpose of allowing

Sales Representatives to sell Seacret’s nutritional and skincare products, and only days after the

Debtors filed bankruptcy, Head resigned. 113 A few days later, Head emerged as the President of

Seacret’s new competing “lifestyle” membership-based travel program marketed through direct

sales, which is transparently designed to trade off the Company’s lifestyle travel platform, utilizing

the Company’s poached “global team” to do so. 114              The timing of his resignation, the


108
    Dkt. 76, ¶ 45.
109
    Dkt. 76, ¶ 45 {conclusory allegation].
110
    Dkt. 76, ¶ 45.
111
    Dkt. 76, ¶ 45.
112
    Dkt. 76, ¶ 46.
113
    Dkt. 76, ¶ 47.
114
    Dkt. 76, ¶ 47 [conclusory allegation].



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 18
      Case 21-04058       Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42          Desc Main
                                       Document      Page 19 of 37



communications leading up to and after his resignation, and his immediate affiliation with Seacret,

support the logical conclusion that Head orchestrated this effort while he remained an officer of

the Company. 115 Indeed, within a few weeks of Head’s announcement as its President and Chief

Business Development Officer, Seacret launched Club Seacret to market – touting the “most

unique travel experiences in the world.” 116

          42.     In paragraphs 48 through 60 of their Complaint, Plaintiffs allege their causes of

action. The entirety of paragraphs 48 through 60 are conclusory allegations.

                 III. MOTION TO DISMISS CAUSES OF ACTION ASSERTED
                        BY PLAINTIFF PURSUANT TO RULE 12(b)(6)

A.        Standards of Pleading.

          43.     A motion to dismiss challenges the sufficiency of a complaint under Rule 12(b)(6)

 of the Federal Rules of Civil Procedure. Pleadings which state a claim for relief must contain “a

 short and plain statement of the claim showing that the pleader is entitled to relief.” 117 Pursuant

 to Fed. R. Civ. P. 8(a)(2), a statement showing such entitlement to relief must include “enough

 facts to state a claim to relief that is plausible on its face.” 118 Claims “ha[ve] facial plausibility

 when the plaintiff pleads factual content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” 119 In determining whether a claim is

 facially plausible, “[t]hreadbare recitals of the elements of the cause of action, supported by mere

 conclusory statements, do not suffice.” 120 “Determining whether a claim for relief is plausible




115
    Dkt. 76, ¶ 47 [conclusory allegation].
116
    Dkt. 76, ¶ 47.
117
    Fed. R. Civ. P. 8(a)(2).
118
    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
119
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), citing Twombly, 550 U.S. at 556.
120
    Id.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 19
      Case 21-04058       Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42                       Desc Main
                                       Document      Page 20 of 37



 is a context-specific task which requires the court to draw on its judicial experience and common

 sense.” 121

          44.     In order to survive a Rule 12(b)(6) motion to dismiss for failure to state a claim, a

complaint must assert “more than labels and conclusions[;] a formulaic recitation of the elements

of the cause of action will not do.”122 Instead, “[f]actual allegations must be enough to raise a

right of relief above the speculative level.” 123 If the properly-pleaded facts of a complaint do not

permit a court to infer “more than the mere possibility of misconduct,” then the pleader has not

shown it is entitled to relief. 124 “[O]nly a complaint that states a plausible claim for relief survives

a motion to dismiss.”125

          45.     In Iqbal, the Supreme Court established a two-step process for determining whether

a complaint raises a right to relief above the speculative level. First, a court must identify any

conclusory allegations, as they are “not entitled to the assumption of truth.” 126 Second, the court

must consider if the assumption of truth attributed to the non-conclusory factual allegations

plausibly suggests an entitlement to relief. 127 Determining whether the allegations are “plausible”

is a “context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” 128

          46.     “Generally, a court ruling on a 12(b)(6) motion may rely on the complaint, its

proper attachments, documents incorporated into the complaint by reference, and matters of which


121
    Iqbal, 556 U.S. at 679.
122
    Twombly, 550 U.S. at 555 (emphasis added), citing Papasan v. Allain, 478 U.S. 265, 286 (1986).
123
    Id.
124
    Iqbal, 556 U.S. at 679, citing Fed. R. Civ. P. 8(a)(2).
125
    Id., citing Twombly, 550 U.S. at 556
126
    Iqbal, 556 U.S. at 679; see also R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (“[W]e will not strain
to find inferences favorable to the plaintiffs and we will not accept conclusory allegations, unwarranted deductions,
or legal conclusions.”).
127
    Id.
128
    Id.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 20
      Case 21-04058       Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42                      Desc Main
                                       Document      Page 21 of 37



a court may take judicial notice.” 129 Further, when a plaintiff expressly relies on the terms of a

written document in a complaint, a defendant may proffer that document for use in a 12(b)(6)

motion. 130

          47.     In their Complaint, Debtors assert two different causes of action against Head,

which are largely based on the Employment Agreement. The causes of action include (1) Count

One for breach of the Employment Agreement; and (2) Count Two for breach of fiduciary duty.

Debtors removed their remedy of permanent injunctive relief from the Amended Complaint.

Debtors’ Complaint is rife with conclusory allegations. All of the counts should be dismissed as

a matter of law under Rule 12(b)(6) as incorporated into this Adversary under Federal Rule of

Bankruptcy Procedure 7012 because they are factually and legally insufficient.

B.        Debtors’ breach of contract claim should be dismissed because Debtors failed to
          state a claim upon which relief may be granted.

          i.      Debtors failed to allege facts related to a breach of contract.

          48.     Count One for breach of contract must be dismissed because it is based on

conclusory allegations unsupported by facts that give rise to a plausible claim. The elements of a

breach of contract claim in Texas are (1) the existence of a valid contract; (2) performance or

tendered performance by the plaintiff; (3) the breach of that contract by the defendant and (4)

damages sustained by the plaintiff as a result of the breach. 131 Debtors failed to allege sufficient

facts of breach of an agreement or damages to give rise to a plausible claim for breach of contract.

          49.     Plaintiffs allege that Head breached the Employment Agreement “by leading

Seacret’s efforts to solicit and recruit WV Marketing’s Sales Representatives and Members, and


129
    Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
130
    Kopp v. Klein, 722 F.3d 327, 333 (5th Cir. 2013), cert. granted, vacated on other grounds.
131
    Mullens v. TestAmerica, Inc., 564 F. 3d 386 (5th Cir. 2009), citing Aguilar v. Segal, 167 S. W. 3d 443, 450 (Tex.
App—Houston [14th Dist], 2005 pet. den’d).



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 21
      Case 21-04058     Doc 88     Filed 04/30/21 Entered 04/30/21 16:54:42            Desc Main
                                   Document      Page 22 of 37



WV Services’ and Rovia’s vendors to a Competing Business.” 132 Debtors’ conclusory allegations

related to this claim include the following which are summarized below with the Debtors’

allegations on the left of the chart along with Head’s response on the right:

           “With Head’s guidance, Seacret is using Debtors failed to identify any Sales
           WV Marketing’s Sales Representatives to Representatives or Members that Head
           launch Seacret’s Competing Business.” 133 solicited to support this conclusory
                                                        allegation.
           “Indeed, Head was part of Seacret’s efforts Again, Debtors failed to identify any Sales
           to solicit WV Marketing’s Sales Representatives or Members that Head
           Representatives and Members.” 134            solicited to support this conclusory
                                                        allegation. Debtors failed to allege any
                                                        facts as to what actions Head took to
                                                        purportedly solicit WorldVentures’ Sales
                                                        Representatives or Members.
           “Upon information and belief, Head Debtors failed to allege any facts to
           ostensibly used the LSA as a pretext to lay support this conclusion that Head
           the groundwork for his move to Seacret coordinated an effort to compete with
           and their coordinated effort to compete Plaintiffs’ Services through recruitment of
           with the Plaintiffs’ Services through WV Marketing’s downline sales network,
           recruitment of WV Marketing’s downline and failed to allege a single Sales
           sales network and to re-create the Representative or Member that Head
           Plaintiffs’ travel business at Seacret.” 135 recruited.
           “Communications between Trask and Debtors failed to allege any facts as to how
           Head indicate that, in an attempt to try to Head purportedly solicited Trask or her
           circumvent that exclusivity agreement, companies, and failed to allege that Trask
           Head solicited Trask to provide “incentive or her companies had any business
           trips” to Seacret.                           relationship with Seacret as a result of any
                                                        such purported solicitation.
           “Significantly, emails show that Head – Debtors failed to allege any facts to
           while still employed with the Company – support the conclusory allegations related
           negotiated Accetta’s contract with Seacret to Accetta. Debtors failed to allege how
           and disclosed certain confidential Head was involved in any such
           information regarding the contract terms of negotiations or allege any actions taken by
           Accetta’s relationship with WV Services to Head in such negotiations. Debtors simply
           Ben Shabat in mid-October 2020 and again conclude that Head negotiated the contract.
           after he resigned, despite Head’s fiduciary Further, Debtors failed to allege any facts
                                                        related to the disclosure of Accetta’s


132
    Dkt. 76, ¶ 52.
133
    Dkt. 76, ¶ 31.
134
    Dkt. 76, ¶ 31.
135
    Dkt. 76 ¶ 31.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 22
      Case 21-04058        Doc 88     Filed 04/30/21 Entered 04/30/21 16:54:42            Desc Main
                                      Document      Page 23 of 37



           obligations (e.g., loyalty, full disclosure) to contract terms with WV Services. Debtor
           the Company.” 136                               simply conclude that Head made such
                                                           disclosure.


          50.        In the Amended Complaint, Plaintiffs modified their claim that Head breached the

Employment Agreement related to confidential information. Plaintiffs allege that Head breached

the Employment Agreement “through the improper possession, use and/or disclosure of the

Company’s confidential information after terminating his employment.” 137 Debtors’ conclusory

allegations related to this claim include the following which are summarized below with the

Debtors’ allegations on the left of the chart along with Head’s response on the right:

           “It is beyond refute that Head helped lead        Debtors failed to allege any facts to
           the      planning,      formulation,       and    support this conclusion. Debtors failed to
           implementation of Club Seacret, which             allege any fact that Head is using, or has
           offers a nearly identical travel service to the   disclosed, any of WorldVentures’
           Company’s Services such as DreamTrips,            Confidential Information.
           DreamBreaks, and Anytime Escapes.” 138


Debtors did not allege any other facts that Head has used or disclosed WorldVentures’ Confidential

Information.         Debtors previously alleged that Head disclosed WorldVentures’ Confidential

Information related to LSA. After Head raised the issue that any such disclosure was done by

Debtors voluntarily, Plaintiffs apparently recognized that claim was baseless and removed it from

the Amended Complaint.

          51.        Debtors failed to allege a single fact to support these conclusory allegations.

Debtors did not allege any facts as to what information Head used or disclosed to Seacret or anyone




136
    Dkt. 76, ¶ 46.
137
    Dkt. 76, ¶ 52.
138
    Dkt. 76, ¶ 40.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 23
      Case 21-04058          Doc 88    Filed 04/30/21 Entered 04/30/21 16:54:42             Desc Main
                                       Document      Page 24 of 37



else outside of WorldVentures. Debtors failed to allege any fact as to when such use or disclosure

occurred. Debtors failed to allege to whom specifically Head made any such disclosure.

            ii.        Debtors failed to allege facts that they have been damaged by any purported
                       breach of contract.

            52.        Additionally, Debtors must allege a plausible claim that they have been damaged

by any such breach. As for damages on their breach of contract claim, Debtors allege the following

conclusory allegations which are summarized below with the Debtors’ allegations on the left and

Head’s responses on the right:

             “Because of Head’s breaches of his              Debtors failed to allege a single fact as to
             Employment Agreement and the non-               damage related to the breach of contract
             disclosure covenants and Non-Compete            claim. Debtors failed to allege what profits
             Provisions both during and after his            they have lost. Debtors failed to allege a
             employment, the Plaintiffs have suffered        single fact identifying any Sales
             economic damages, lost profits, and/or loss     Representative, vendor or supplier that
             of goodwill in amounts in excess of the         they lost and was attributable to action or
             jurisdictional limits of this Court. Further,   inaction by Head, or how such loss resulted
             Head’s actions have had a detrimental           in damage. Debtors failed to allege a single
             effect on Plaintiffs’ bankruptcy estate and     fact as to how Head’s actions impact
             the ability to effectuate a successful          Debtors’ “ability to effectuate a successful
             chapter 11 bankruptcy.” 139                     chapter 11 bankruptcy.” To the contrary,
                                                             in the expedited discovery, Debtors refused
                                                             to allow Head to conduct any discovery on
                                                             this claim.
             “In so doing, Head thereby preserved his        Debtors failed to allege a single fact in
             own financial welfare while further             support of this conclusion. Debtors failed
             deteriorating the financial welfare of          to allege any fact that its financial welfare
             WorldVentures and        its respective         is deteriorating because of any use or
             creditors.”                                     disclosure by Head of any confidential
                                                             information or otherwise.




139
      Dkt. 76, ¶ 53.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 24
      Case 21-04058      Doc 88      Filed 04/30/21 Entered 04/30/21 16:54:42                  Desc Main
                                     Document      Page 25 of 37



          53.    Debtors’ allegations for their breach of contract claims do not meet the

requirements of Iqbal and Twombly. Count One for breach of contract must be dismissed as a

matter of law.

          iii.   Debtors’ breach of contract claim fails as a matter of law because Debtors sued
                 on the wrong agreement which was superseded.

          54.    Debtors’ claim for breach of contract must be dismissed because the claim is

premised on the wrong agreement.              Debtors’ claim that Head breached the Employment

Agreement, including “the confidentiality obligations and Non-Compete Provisions therein.”

However, the terms and conditions related to the restrictive covenants in the Employment

Agreement were superseded by the terms and conditions in the Confidentiality Agreement as a

matter of law.

          55.    When a plaintiff expressly relies on the terms of a written document in a complaint,

a defendant may proffer that document for use in a 12(b)(6) motion. 140 Debtors expressly rely on

the terms of the Employment Agreement in the Amended Complaint. 141 Additionally, Debtors

expressly rely on the terms of the Confidentiality Agreement in the Amended Complaint.142

Therefore, Head proffers these two agreements which are attached as Exhibits 1 and 2 to the

Amended Complaint.

          56.    The general rules of contract construction are well established. Under Texas law, if

there is no ambiguity in a contract, its construction and meaning become a question of law for the

court to determine. 143 The Court’s primary concern when construing a written contract is to



140
    Kopp v. Klein, 722 F.3d 327, 333 (5th Cir. 2013), cert. granted, vacated on other grounds.
141
    Dkt. 76, ¶¶ 15, 17.
142
    Dkt. 76, ¶ 18.
143
    Baghaei v. Appone, Inc., No. 2-08-413-CV, 2009 WL 1996297, at *3 (Tex. App.—Ft. Worth July 9, 2009), citing
Calpine Producer Services, L.P. v. Wiser Oil Co., 169 S.W.3d 783, 787 (Tex.App.-Dallas 2005, no pet.).



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 25
      Case 21-04058      Doc 88      Filed 04/30/21 Entered 04/30/21 16:54:42                   Desc Main
                                     Document      Page 26 of 37



ascertain the true intentions of the parties as expressed in the instrument. 144 The Court examines

and considers the entire writing in an effort to harmonize and give effect to all provisions of the

contract so that none will be rendered meaningless. 145 There is a presumption that the parties to

the contract intend every clause to have some effect. 146 Courts give terms their plain, ordinary,

and generally accepted meaning unless the contract shows that the parties used them in a technical

or different sense. 147 The intent of the parties must be taken from the contract itself, not from the

parties' present interpretation, and the contract must be enforced as written. 148 The existence of a

valid contract is an essential element of a breach of contract claim. 149

          57.    Head and WorldVentures Holdings entered into the Employment Agreement on

July 12, 2018. Related to Debtors’ claim that Head cannot work for a “Competing Business,” the

Employment Agreement provides:




144
    Coker v. Coker, 650 S.W.2d 391, 393 (Tex.1983); Heil Co. v. Polar Corp., 191 S.W.3d 805, 810 (Tex.App.-Fort
Worth 2006, pet. denied).
145
    Coker, 650 S.W.2d at 393.
146
    Heritage Res., Inc. v. NationsBank, 939 S.W.2d 118, 121 (Tex.1996); XCO Prod. Co. v. Jamison, 194 S.W.3d
622, 627 (Tex.App.-Houston [14th Dist.] 2006, pet. denied).
147
    Heritage Res., 939 S.W.2d at 121.
148
    Calpine Producer Services, L.P., 169 S.W.3d at 787.
149
    Winchek v. Am. Express Travel Related Services Co., Inc., 232 S.W.3d 197, 202 (Tex.App.-Houston [1st Dist.]
2007, no pet.).



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 26
  Case 21-04058      Doc 88     Filed 04/30/21 Entered 04/30/21 16:54:42         Desc Main
                                Document      Page 27 of 37



Under the Employment Agreement, in exchange for Head’s agreement not to become “an Affiliate

with any Competing Business,” WorldVentures agreed to give Head “access to Confidential

Information.” The Employment Agreement is unambiguous as to the terms and conditions of the

restrictive covenants and the consideration allegedly provided by Debtors.

       58.     Not long after the execution of the Employment Agreement, Head and

WorldVentures Holdings entered into the Confidentiality Agreement on October 4, 2018:




The Confidentiality Agreement provides that it supersedes any prior agreements between Head

and Debtors:




The Confidentiality Agreement also provides for certain restrictive covenants:




DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 27
      Case 21-04058        Doc 88      Filed 04/30/21 Entered 04/30/21 16:54:42         Desc Main
                                       Document      Page 28 of 37




The Confidentiality Agreement is unambiguous as to the terms and conditions of the restrictive

covenants in that agreement and the consideration allegedly provided by Debtors.

           59.     As set forth in the paragraph above, Section 15 includes a non-solicitation covenant

prohibiting Head from soliciting WorldVentures’ customers (but does not contain an industry-

wide prohibition). “Covenants that place limits on former employees’ professional mobility or

restrict their solicitation of the former employers’ customers and employees are restraints on trade

and are governed by the [Covenant Not to Compete] Act.” 150

           60.     The Texas Covenant Not to Compete Act (“CNCA”) bears heavily on the Court’s

obligation to dismiss the breach of contract claim in this case. Debtors claim that Head is bound




150
      Marsh USA Inc. v. Cook, 354 S.W.3d 764, 768 (Tex.2011).



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 28
      Case 21-04058     Doc 88      Filed 04/30/21 Entered 04/30/21 16:54:42                  Desc Main
                                    Document      Page 29 of 37



by the non-compete covenant in the Employment Agreement. The Employment Agreement is

governed by Texas law. Under Texas law, a non-compete covenant must be the following

requirements:

                Notwithstanding Section 15.05 of this code, and subject to any applicable
                provision of Subsection (b), a covenant not to compete is enforceable if it
                is ancillary to or part of an otherwise enforceable agreement at the time the
                agreement is made to the extent that it contains limitations as to time,
                geographical area, and scope of activity to be restrained that are reasonable
                and do not impose a greater restraint than is necessary to protect the
                goodwill or other business interest of the promise. 151

          61.   “The requirement of an ‘otherwise enforceable agreement’ is satisfied when the

covenant is ancillary to or part of an agreement which contains mutual, nonillusory promises.”152

Before Head signed the Confidentiality Agreement, Head signed the Employment Agreement

which contains a non-compete covenant governed by the CNCA. Debtors claim that they provided

“Confidential Information” as consideration to Head in return for his restrictive covenants in the

Employment Agreement. Debtors’ agreement to provide Confidential Information would be the

“otherwise enforceable agreement.”

          62.   Almost four months later, Head and WorldVentures signed the Confidentiality

Agreement in which they agreed that WorldVentures would provide Confidential Information to

Head:




151
  Tex. Bus. & Com. Code § 15.50.
152
  McKissock, LLC v. Martin, 267 F. Supp. 3d 841, 852 (W.D. Tex. 2016), citing Hunn v. Dan Wilson Homes, Inc.,
789 F.3d 573, 584 (5th Cir. 2015) (citing Marsh USA Inc. v. Cook, 354 S.W.3d 764, 768 (Tex. 2011)).



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 29
      Case 21-04058         Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42                   Desc Main
                                         Document      Page 30 of 37




In return for this Confidential Information, Head agreed to be bound by the restrictive covenants

set forth in Section 15 of the Confidentiality Agreement, including the non-solicitation provision

which is subject to the CNCA (just as the non-compete covenant in Article III of the Employment

Agreement is subject to the CNCA). As stated unambiguously in Section 10 of the Confidentiality

Agreement, it “supersedes all prior and contemporaneous understandings, agreements,

representations and warranties, both written and oral, with respect to such subject matter,” i.e.,

Confidential Information and restrictive covenants.

           63.      The Court raised an issue that the Confidentiality Agreement did not contain terms

related to Head’s employment, presumably his salary and benefits. Under Texas law, an earlier

contract may be superseded only to the extent of the inconsistency with the later contract. 153

Additionally, for a restrictive covenant to be enforceable, it must be ancillary to or part of an

otherwise enforceable agreement. 154 In this case, the restrictive covenants in the Confidentiality

Agreement are enforceable only if Debtors’ agreement to provide Confidential Information to

Head in the Confidentiality Agreement was the “otherwise enforceable agreement.” This latter

agreement supersedes the Employment Agreement because Head’s agreement to the restrictive


153
      Hall v. Pro. Leasing Assocs., 550 S.W.2d 392, 394 (Tex. Civ. App.—Dallas 1977, no writ), citing Corbin at 213
154
      Tex. Bus. & Com. Code § 15.50.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 30
  Case 21-04058       Doc 88     Filed 04/30/21 Entered 04/30/21 16:54:42             Desc Main
                                 Document      Page 31 of 37



covenants in the Confidentiality Agreement, in return for Debtors’ agreement to provide

Confidential Information, is inconsistent with that same “subject matter.” The remainder of the

Employment Agreement, such as Head’s compensation and benefits, remains intact.

Consequently, the Confidentiality Agreement only superseded the terms and conditions of the

Employment Agreement related to the subject matter of the Confidentiality Agreement. That is,

the Confidentiality Agreement superseded the Employment Agreement related to the definition

and provision of Confidential Information, and the restrictive covenants, because that is the subject

matter, at least in part, of both the Employment Agreement and the later Confidentiality

Agreement. The Confidentiality Agreement did not supersede provisions of the Employment

Agreement that were not the subject matter of the Confidentiality Agreement, such as Head’s

compensation and benefits. This must be true, otherwise, there was no reason for Head and

WorldVentures to sign the Confidentiality Agreement.

       64.     Debtors also alleged that Head “ratified” his Employment Agreement when he

responded “received and understood” in response to an email from Debtors’ Chief Legal Officer.

Head did not receive any benefits under the Employment Agreement after his resignation and,

consequently, could not have ratified the terms and conditions related to Confidential Information

and restrictive covenants in the Employment Agreement. Further, Debtors do not claim that they

were induced into the Confidentiality Agreement by fraud or fraudulent inducement and, therefore,

cannot rely on any ratification argument as a matter of law.

       65.     Consequently, because the Confidentiality Agreement superseded the Employment

Agreement as to the terms and conditions related to Confidential Information and restrictive

covenants, and because the Confidentiality Agreement contain a prohibition on solicitation of

WorldVentures customers, but no industry-wide prohibition against working for a “Competing


DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 31
      Case 21-04058      Doc 88      Filed 04/30/21 Entered 04/30/21 16:54:42                    Desc Main
                                     Document      Page 32 of 37



Business,” Debtors’ breach of contract claim that Head is prohibited from working for a

“Competing Business” must be dismissed as a matter of law.

C.        Debtors’ breach of fiduciary duty claim should be dismissed because Debtors failed
          to state a claim upon which relief may be granted.

          66.    Count Two for breach of fiduciary duty must be dismissed because it is based on

conclusory allegations unsupported by facts that give rise to a plausible claim. Generally, the

elements of a claim for breach of fiduciary duty are (1) the existence of a fiduciary duty, (2) breach

of the duty, (3) causation, and (4) damages. 155 Debtors failed to allege sufficient facts of breach

of fiduciary duty or damages to give rise to a plausible claim for breach of fiduciary duty.

          67.    Plaintiffs generically allege that Head “owed fiduciary duties to Plaintiffs,

including but not limited to the duty of loyalty and good faith, due care, fair dealing, full disclosure

and candor, and duty to refrain from self-dealing.” 156 Debtors’ conclusory allegations related to

this claim include the following which are summarized below with the Debtors’ allegations on the

left and Head’s responses on the right:

           “Through Head’s misconduct and actions             Debtors failed to allege the “misconduct
           alleged during and after his employment,           and actions” to which they refer. Debtors
           Head willfully and intentionally breached          failed to allege which duty Head allegedly
           such duties to the detriment of the                breached, how Head breached any such
           Company, its estate and its creditors.” 157        duty, or when Head breached any duty.
                                                              Debtors failed to allege how such breach
                                                              was to the detriment of WorldVentures, its
                                                              estate and its creditors.
           “Through Head’s aforementioned actions             Debtors      failed    to   describe   the
           and omissions, including negotiating               “aforementioned actions and omissions.”
           Accetta’s employment with Seacret,                 Debtors failed to allege any facts to
           facilitating the execution of the LSA and          support Head’s negotiation of Accetta’s
           other agreements, soliciting and recruiting        employment, facilitation of the “execution
           the      Company’s      employees,     WV          of the LSA” and other unspecified

155
    First United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214, 220 (Tex. 2017), citing ERI
Consulting Eng'rs, Inc. v. Swinnea, 318 S.W.3d 867, 873 (Tex. 2010).
156
    Dkt. 76, 55.
157
    Dkt. 76, ¶ 57.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 32
      Case 21-04058          Doc 88    Filed 04/30/21 Entered 04/30/21 16:54:42            Desc Main
                                       Document      Page 33 of 37



             Marketing’s team leaders and Sales             agreements. Debtors failed to allege a
             Representatives, and Rovia’s exclusive         single        WorldVentures            Sales
             vendor to abandon the Company and              Representative or employee that Head has
             participate in the formation and launch of a   solicited. Debtors failed to allege any facts
             Competing Business.” 158                       that any vendor has abandoned the
                                                            Company because of Head’s actions or
                                                            omissions.
             “Further, Head apparently knew and failed      Debtors failed to allege what facts are
             to disclose material facts to the Company      material that Head should have disclosed
             about the transactions involving Seacret,      or when Head should have disclosed such
             including Seacret’s intent to start its own    facts. Debtors failed to allege what
             Competing Business.         Based on the       potential conflicts Head should have
             foregoing actions, Head has breached,          disclosed or when he should have
             among others, duties of care, loyalty, full    disclosed such facts. Debtors failed to
             disclosure, and has usurped corporate          allege facts that Head has usurped a
             opportunities.” 159                            corporate opportunity.


            68.        Debtors failed to allege a single fact to support these conclusory allegations.

Debtors did not allege any facts as to what information Head used or disclosed to Seacret or anyone

else outside of WorldVentures. Debtors failed to allege any fact as to when such use or disclosure

occurred. Debtors failed to allege to whom specifically Head made any such disclosure.

            69.        Additionally, Debtors must allege a plausible claim that they have been damaged

by any such breach of fiduciary duty. As for the alleged damages on their breach of fiduciary duty

claim, Debtors allege the following conclusory allegations on the following chart with the Debtors’

allegations on the left and Head’s response on the right:

             “Head’s breaches of his fiduciary duty         Debtors failed to allege a single fact as to
             resulted in injury to the Company and a        how Head’s actions have resulted in a
             benefit to Head. Indeed, Head preserved        dissipation of WorldVentures’ estate
             his own financial welfare while further        assets. Debtors failed to allege how Head’s
             deteriorating the financial welfare of the     actions have disrupted the orderly
             Company and its creditors. Head’s actions      administration of WorldVentures’ estate.
             have resulting in a dissipation of the         To the contrary, in the expedited discovery,
             Company’s and bankruptcy estate’s assets,      Debtors refused to allow Head to conduct

158
      Dkt. 76, ¶ 57.
159
      Dkt. 76, ¶ 57.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 33
      Case 21-04058       Doc 88       Filed 04/30/21 Entered 04/30/21 16:54:42                Desc Main
                                       Document      Page 34 of 37



           and his actions have disrupted the orderly           any discovery on this claim. Debtors’
           administration of the Company’s estate.              Amended Complaint is largely just a
           Thus, Head has breached his fiduciary                change from calling Plaintiffs by the name
           duties owed to the Company, its estate, and          WorldVentures to call Plaintiffs the
           its creditors in the above-captioned                 “Company.”
           bankruptcy proceeding.” 160
           “As a result of Head’s intentional and               Debtors failed to allege a single fact in
           willful breaches of his fiduciary duties, the        support of this conclusion. Debtors failed
           Company has suffered and continues to                to allege any fact that its financial welfare
           suffer irreparable harm to its business, its         is deteriorating because of any use or
           creditors, and its ability to effectuate a           disclosure by Head of any confidential
           successful chapter 11 bankruptcy.” 161               information.
           “As a direct and proximate result of Head’s          Paragraph 59 epitomizes Debtors’ failure
           wrongful conduct, the Company has                    to comply with Iqbal and Twombly.
           suffered and will continue to suffer
           economic damages, lost profits, lost
           business value, loss of goodwill, loss of
           Members, Sales Representatives, and
           employees. Head’s breaches of his
           fiduciary duty resulted in injury to
           WorldVentures and a benefit to Head.
           Head is liable for actual damages caused by
           his willful and malicious conduct, and
           exemplary damages in an amount to be
           determined at trial.” 162


          70.     Debtors’ allegation as to any breach of fiduciary duty related to the use or disclosure

of confidential information, solicitation of any employee or Sales Representative, or facilitation of

the LSA, does not meet the requirements of Iqbal and Twombly. Count Two for breach of fiduciary

duty must be dismissed as a matter of law.

          71.     As the Supreme Court stated in Ashcroft v. Iqbal, in determining whether a claim

is facially plausible, “[t]hreadbare recitals of the elements of the cause of action, supported by

mere conclusory statements, do not suffice.” 163 Because the only allegations related to solicitation


160
    Dkt. 76, ¶ 58.
161
    Dkt. 76, ¶ 59.
162
    Dkt. 1-1, ¶ 46.
163
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), citing Twombly, 550 U.S. at 556.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 34
      Case 21-04058         Doc 88      Filed 04/30/21 Entered 04/30/21 16:54:42           Desc Main
                                        Document      Page 35 of 37



of employees or Sales Representatives are conclusory, Count Two for breach of fiduciary duty must

be dismissed as a matter of law.

IV. ALTERNATIVELY, IF THE COURT DOES NOT DISMISS PLAINTIFFS’ CLAIMS,
    THE COURT SHOULD ORDER PLAINTIFFS TO FILE AND SERVE A MORE
            DEFINITE STATEMENT UNDER FED. R. CIV. P. 12(E)

           72.      Alternatively, to the extent that the Court does not grant the motion to dismiss, the

Debtors should be required to replead as required under Fed. R. Civ. P. 12(e). Rule 12(e) provides

in pertinent part that:

           a party may move for a more definite statement of a pleading to which a responsive
           pleading is allowed but which is so vague or ambiguous that the party cannot
           reasonably prepare a response. The motion [for more definite statement] ... must
           point out the defect complained of and the details desired.

If a court is presented with an appropriate motion for more definite statement under Fed. R. Civ.

P. 12(e), the court “shall grant the motion and demand more specific factual allegations from the

plaintiff concerning the conduct underlying the claims for relief.” 164 The allegations in the

Amended Complaint are so vague and ambiguous that Defendant cannot reasonably prepare a

response.

           73.      Here, the Amended Complaint contains grossly insufficient factual allegations to

support Debtors’ claims for breach of contract and breach of fiduciary duty. Debtors failed to

allege sufficient facts to show Head breached any agreement or breached any fiduciary duty.

Debtors failed to allege sufficient facts that Head used or disclosed any confidential information

to Seacret. Debtors failed to allege sufficient facts that Head solicited employees or Sales

Representatives. Debtors failed to allege sufficient facts that they have been harmed.




164
      Thomas v. Independence Township, 463 F.3d 285, 301 (3rd Cir. 2006).



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 35
      Case 21-04058          Doc 88      Filed 04/30/21 Entered 04/30/21 16:54:42    Desc Main
                                         Document      Page 36 of 37



           74.      Accordingly, the Amended Complaint is so vague or ambiguous that Head cannot

reasonably prepare a response. 165 As a result, if this Court does not dismiss Counts One and Two

pursuant to Rule 12(b)(6), or if it dismisses only portions of the Complaint, the Court should order

Debtors to file and serve a more definite statement of their claims against Head in accordance with

Fed. R. Civ. P. 12(e).

                                                  CONCLUSION

           75.      The Amended Complaint should be dismissed because Debtors failed to state a

claim upon which relief may be granted as a matter of law. Debtors’ claims for breach of contract

and breach of fiduciary duty based on allegations that Head used or disclosed confidential

information, or solicited Sales Representatives, vendors and suppliers, are based on conclusory

allegations, and not supported by factual allegations to give rise to plausible claims. Finally, the

Debtors failed alleged any harm on the face of the Amended Complaint, but merely assert legal

conclusions. For all these reasons, Head respectfully requests that the Court dismiss the Amended

Complaint and grant such other and further relief to which Head may be entitled.




165
      Fed. R. Civ. P. 12(e); Thomas, 463 F.3d at 301.



DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 36
  Case 21-04058         Doc 88     Filed 04/30/21 Entered 04/30/21 16:54:42                Desc Main
                                   Document      Page 37 of 37



                                                 Respectfully submitted,

                                                 SINGER & LEVICK, P.C.


                                                 By:      /s/Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle
                                                         State Bar No. 00798264
                                                         hoodenpyle@singerlevick.com
                                                         Michelle E. Shriro
                                                         State Bar No. 18310900
                                                         mshriro@singerlevick.com
                                                 16200 Addison Road, Suite 140
                                                 Addison, Texas 75001
                                                 Tel. (972) 380-5533
                                                 Fax (972) 380-5748

                                                 ATTORNEYS FOR DEFENDANT
                                                 KENNETH E. HEAD



                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been electronically
mailed to the parties that are registered or otherwise entitled to receive electronic notices in this case
pursuant to the Electronic Filing Procedures in this District and upon the following parties via electronic
mail on April 30, 2021.

Via Email: slockhart@foley.com

Steven C. Lockhart
Foley & Lardner LLP
2021 McKinney Avenue, Suite 1600
Dallas, Texas 75201


                                                          /s/Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle




DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE
12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY, MOTION FOR A
MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e) – PAGE 37
